         Case 1:20-cr-00029-JPO Document 12 Filed 01/13/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                     -    -   -   X


UNITED STATES OF AMERICA                                 INDICTMENT

              - v. -                                     20 Cr.

MARIO ALBERTO RAMOS,
JOSE LUIS DISLA MELO,
LORENZO MACIEL SOLORIO, and
CARLOS ALBERTO RAMIREZ,
                                                        20CRIM. 29.
              Defendants.

                                      -   -   -   X

                                    COUNT ONE
                              (Narcotics Conspiracy)

     The Grand Jury charge~:

     1.      In or about December 2019,                  in the Southern District of

New York and elsewhere, MARIO ALBERTO RAMOS, JOSE LUIS DISLA MELO,

LORENZO     MACIEL      SOLORIO,          and         CARLOS   ALBERTO      RAMIREZ,      the

defendants,     a~d     others       known        and    unknown,       intentionally     and

knowingly did combine,             conspire,          confederate, and agree together

and with each other to violate the narcotics laws of the United

~tates.

     2.      It was a part and an object of the conspiracy that MARIO

ALBERTO RAMOS,       JOSE LUIS DISLA MELO, LORENZO MACIEL SOLORIO, and

CARLOS     ALBERTO     RAMIREZ,      the      defendants,         and   others   known    and

unknown,    would      and   did    distribute           and   possess    with   intent    to
                   "
distribute a controlled substance, in violation of Title 21, United

States Code, Section 841 (a) (1).
},.
               Case 1:20-cr-00029-JPO Document 12 Filed 01/13/20 Page 2 of 4



             3.        The controlled substance that MARIO ALBERTO RAMOS, JOSE

      LUIS    DISLA         MELO,    LORENZO   MACIEL      SOLORIO,        and    CARLOS    ALBERTO

      RAMIREZ, the defendants, conspired to distribute and possess with

      intent      to    distribute       was   400   grams    and more           of   mixtures    and

      substances            containing    a    detectable         amount     of       fentanyl,    irr

      violation of Title 21, United States Code, Section 84l(b) (1) (A).

                        (Title 21, United States Code, Section 846.)

                                        FORFEITURE ALLEGATION

             4.        As a result of committing the offense alleged in Count

      One of this Indictment, MARIO ALBERTO RAMOS, JOSE LUIS DISLA MELO,

      LORENZO      MACIEL           SOLORIO,   and       CARLOS     ALBERTO           RAMIREZ,    the

      defendants, shall forfeit to the United States, pursuant to Title

      21,    United         States    Code,    Section     853~     any     and       all   property

      constituting, or derived from, any proceeds obtained, directly or

      in.directly, as a result of said offense and any and all pr9perty

      us.ed, or intended to be used, in any manner or part, to commit, or

      to facilitate the commission of, said offense,                         including but not

      limited to a sum of money in United States currency representing

      the amount of proceeds traceable to the commission of said offense.

                                     Substitute Assets Provision

             5.        If any of the above-described forfeitable property, as

      a result of any act or omission of the defendants:

                       a.     cannot be located upon the exercise of due
                              diligence;



                                                     2
\
             Case 1:20-cr-00029-JPO Document 12 Filed 01/13/20 Page 3 of 4



                 b.    has been transferred or sold to, or deposited
                       with, a third person;

                 c.    has been placed beyond the jurisdiction of the
                       Court;

                 d.    has been substantially diminished in value; or

                 e.    has been commingled with other property which
                       cannot be subdivided without difficulty;

    it is the intent of the United States, pursuant to Title 21, United

    States    Code,   Section 853 (p),   to   seek   forfeiture   of   any   other

    property of the defendants up to the value of the above forfeitable

    property.

                  (Title 21, United States Code, Section 853.)




                                              GEOFFRrY   s.   BERMAN
                                              United States Attorney




                                          3
Case 1:20-cr-00029-JPO Document 12 Filed 01/13/20 Page 4 of 4




          Form No. USA-33s-274         (Ed. 9-25-58)




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                              v.

                  MARIO ALBERTO RAMOS,
                 JOSE LUIS DISLA MELO,
              LORENZO MACIEL SOLORIO, and
                CARLOS ALBERTO RAMIREZ,

                                               Defendants.


                          INDICTMENT

                            20 Cr.

                    (21   u.s.c.   §   846.)

                    GEOFFREY S. BERMAN
